Citation Nr: 0819287	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  06-21 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for a bilateral foot disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Counsel

INTRODUCTION

The veteran served on active duty from October 1965 to 
September 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
RO that denied the veteran's application to reopen a 
previously denied claim of entitlement to service connection 
for flexible pes planovalgus deformity, bilaterally, with 
hallux abductor valgus deformity (bilateral foot disorder).  

In February 2008, the veteran, accompanied by his 
representative, testified at a hearing before the undersigned 
Acting Veterans Law Judge.  A transcript of these proceedings 
has been associated with the veteran's claims file.

The issue of entitlement to service connection for a 
bilateral foot disorder is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a September 1993 rating decision, the Board denied the 
veteran's claim of entitlement to service connection for flat 
feet; the RO notified the veteran of its decision and of his 
appellate rights; the veteran did not appeal the decision 
within the allotted time and the decision became final on 
that record.  

2.  The evidence added to the record since September 1993 is 
not cumulative or redundant, and, when considered with 
previous evidence of record, relates to an unestablished fact 
and raises a reasonable possibility of substantiating the 
claim.  




CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of service connection for a bilateral foot disorder.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA has since been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of VCAA, or filed before the date 
of enactment and not yet final as of that date.  38 U.S.C. § 
5103(a); 38 C.F.R. § 3.159(b); Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Board has considered this legislation.  Given the 
favorable action taken hereinbelow, the Board finds that no 
discussion of VCAA at this point is required.  

II.  New and Material Evidence.

Generally, a claim that has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(c) (West 2002).  An exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  For the purpose of determining whether 
a case should be reopened, the credibility of the evidence 
added to the record is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  

The evidence associated with the claims folder since the 
September 1993 Board decision denying the veteran's claim 
includes private and VA medical records and evaluations, the 
veteran's testimony before the Board, and statements of the 
veteran and his representative in support of the claim.  

Of particular significance is a report of the veteran's 
private physician dated in September 2005 indicating that the 
veteran's congential pes planus was aggravated by his service 
and that the veteran experienced significant and continued 
exacerbations as a direct result of the activity required of 
him in the service.  

The Board finds that this new evidence, when considered by 
itself or in conjunction with the evidence previously of 
record, relates to unestablished facts necessary to 
substantiate the veteran's claim.  The Board also finds that 
this evidence is neither cumulative nor redundant of the 
evidence of record at the time of the September 1993 Board 
decision and, when considered with previous evidence of 
record, relates to unestablished facts necessary to 
substantiate the veteran's claim and raises a reasonable 
possibility of substantiating the claim.  

Having determined that new and material evidence has been 
added to the record, the veteran's claim of service 
connection for a bilateral foot disorder is reopened.  


ORDER

As new and material evidence has been received to reopen the 
claim of service connection for a bilateral foot disorder, 
the appeal to this extent is allowed subject to further 
action as discussed hereinbelow.  

REMAND

After a careful review of the record, the Board finds that 
the veteran's claim must be remanded for additional 
development and adjudication.  

First, the Board observes that following the RO's issuance of 
the May 2006 Statement of the Case, the veteran submitted 
additional evidence pertinent to the veteran's claim.  This 
new evidence was not accompanied by a waiver of RO 
consideration, and no Supplemental Statement of the Case has 
been issued since that time.  In such a situation, the law 
requires that the RO initially consider the evidence, re-
adjudicate the claim, and issue an appropriate supplemental 
statement of the case (SSOC).  38 C.F.R. § 19.31, 19.37.  

Next, the Board notes that the veteran's medical records and 
the veteran's testimony indicate that the veteran has 
congenital pes planus.  In addition, the veteran testified 
that the requirements and activities of his service 
aggravated this condition.  The veteran also submitted a 
medical opinion indicating that the veteran's congential pes 
planus was aggravated by his service and that the veteran 
experienced significant and continued exacerbations as a 
direct result of the activity required of him in the service.  

Based on the foregoing, the Board finds that a VA examination 
is warranted to determine whether the veteran has a bilateral 
foot disorder that pre-existed his service and was aggravated 
thereby.  Pursuant to VCAA, such an examination is necessary 
to adjudicate this claim.  See 38 U.S.C.A § 5103A (West 
2002); 38 C.F.R. § 3.159(c)(4).  

Prior to affording the veteran a VA examination in connection 
with his claim, the veteran should be afforded an opportunity 
to submit additional evidence relevant to his claim.  Here, 
the Board notes that the veteran has been seen at the Wilkes-
Barre VA Medical Center.  Upon remand, therefore, the RO 
should update the veteran's claims file with records from 
this facility dated since November 2005.  In this regard, the 
Board notes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
to be constructively in the possession of VA adjudicators 
during the consideration of a claim, regardless of whether 
those records are physically on file.  See Dunn v. West, 11 
Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain 
these outstanding VA and private records.  See 38 U.S.C.A. 
§ 5103A(b-c) (West 2002); 38 C.F.R. § 3.159(c).  

Finally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  

In the present appeal, the veteran was not provided with 
notice of what type of information and evidence was needed to 
substantiate his claim, to include what evidence is required 
to reopen a previously denied claim, and was not provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  This case must also therefore be remanded for proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should send the veteran and 
his representative, if any, a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter should 
explain, what, if any, information and 
(medical and lay) evidence not previously 
provided to VA is necessary to 
substantiate each of the claim on appeal.  
The letter should indicate which portion 
of the evidence, if any, is to be 
provided by the veteran and which 
portion, if any, VA will attempt to 
obtain on his behalf.  The letter should 
also request that the veteran provide any 
evidence in his possession that pertains 
to the claim, and should contain an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

2.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify all VA and non-VA health care 
providers, not already associated with 
the veteran's claims file, that have 
treated him since service for his feet.  
This should include medical and treatment 
records from Wilkes-Barre VA Medical 
Center dated since November 2005.  The 
aid of the veteran in securing these 
records, to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded an appropriate VA examination in 
order to determine the nature, extent and 
etiology of any bilateral foot disorder 
found to be present.  It is imperative 
that the examiner who is designated to 
examine the veteran reviews the evidence 
in the claims folder, including a 
complete copy of this REMAND, and 
acknowledges such review in the 
examination report.  All necessary tests 
should be conducted.  The physician is 
requested to offer an opinion as to: 

(a).  Does the appellant have a 
bilateral foot disorder?  If so, state 
the diagnosis or diagnoses.

(b).  If the examiner finds that the 
veteran has a bilateral foot disorder, 
did such disorder have its onset 
during his period of active service, 
or was such disability caused by any 
incident that occurred during such 
active service?  

(c).  Did a bilateral foot disorder, 
exist prior to the veteran's period of 
active duty?  If so, state (if 
possible) the approximate date of 
onset of such disorder.  In this 
regard, the examiner is asked to 
comment on the veteran's reported 
medical history as well as his medical 
records.  

(d)  If a bilateral foot disorder 
preexisted the veteran's period of 
active duty, did such disorder 
increase in disability during such 
period of active duty?  In answering 
this question, the examiner is asked 
to specify whether the veteran 
sustained temporary or intermittent 
symptoms resulting from service; or 
whether there was a permanent 
worsening of the underlying pathology 
due to service, resulting in any 
current disability.  

(e).  If a bilateral foot disorder 
increased in disability during 
service, was that increase due to the 
natural progression of the disease?  

In offering these opinions, the examiner 
should comment on the service medical 
records, post-service treatment records 
and examination reports, and the 
veteran's reported medical history.  

The examiner should set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.  A complete rationale 
should be given for all opinions and 
should be based on examination findings, 
historical records, and medical 
principles.  

4.  After completion of the foregoing and 
after undertaking any further development 
deemed warranted by the record, the AOJ 
must again review the claim.  If any 
determination remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and should be 
afforded a reasonable period of time 
within which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
LLOYD CRAMP
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


